Case 7:20-cv-00235-JPJ-PMS Document 7 Filed 11/23/20 Page 1 of 6 Pageid#: 235




               IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF VIRGINIA
                        ROANOKE DIVISION

 ROY BELFAST,                                  )
                                               )
                   Plaintiff,                  )     Case No. 7:20CV00235
                                               )
 v.                                            )            OPINION
                                               )
 MICHAEL BRECKON, ET AL.,                      )     By: James P. Jones
                                               )     United States District Judge
                  Defendants.                  )

      Roy Belfast, Pro Se Plaintiff.

      Plaintiff Roy Belfast, a federal prisoner proceeding pro se, has filed a civil

action under Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403

U.S. 388 (1971), with jurisdiction vested under 28 U.S.C. § 1331. Belfast sues three

Federal Bureau of Prisons (“BOP”) employees, alleging that these officials failed to

properly investigate BOP grievances that Belfast filed or appealed, complaining

about inaccuracies in his Presentence Investigation Report (“PRS”). After review

of the complaint, I conclude that the lawsuit must be summarily dismissed.

      Belfast is serving a lengthy criminal sentence in the custody of the BOP.

             Belfast is the son of the former President of Liberia, Charles
      Taylor. Belfast was convicted of committing acts of torture in Liberia
      between 1999 and 2003, during his father’s presidency. See United
      States v. Belfast, 611 F.3d 783, 793–800 (11th Cir. 2010) (recounting
      Belfast’s conduct as head of an Anti-Terrorism Unit in Liberia and
      describing how he “wielded his power in a terrifying and violent
      manner” and tortured numerous individuals). After a jury trial in the
Case 7:20-cv-00235-JPJ-PMS Document 7 Filed 11/23/20 Page 2 of 6 Pageid#: 236




      Southern District of Florida, the court convicted Belfast of: committing
      substantive crimes of torture against five named victims, in violation of
      18 U.S.C. § 2340A(a); using and carrying a firearm during and in
      relation to a crime of violence, in violation of 18 U.S.C. § 924(c)(1)(A);
      and conspiring to use and carry a firearm during and in relation to a
      crime of violence, in violation of 18 U.S.C. § 924(o). The court
      sentenced Belfast to ninety-seven years of incarceration. The Court of
      Appeals for the Eleventh Circuit affirmed his convictions and sentence,
      Belfast, 611 F.3d at 783, and the Supreme Court of the United States
      denied his petition for writ of certiorari, Belfast v. United States, 562
      U.S. 1236 (2011).

Belfast v. Breckon, No. 7:18CV00453, 2019 WL 4455992, at *1 n.1 (W.D. Va. Sept.

17, 2019). Belfast also pursued unsuccessful motions to vacate, set aside or correct

sentence under 28 U.S.C. § 2255 in the Southern District of Florida. See, e.g., Belfast

v. United States, No. 18-21143-CIV-ALTONAGA/White, 2018 WL 10440580, at

*1 (S.D. Fla. May 7, 2018) (citing cases). Belfast is currently confined in the United

States Penitentiary Lee (“USP Lee”), located in this judicial district.

      Belfast’s current Complaint under Bivens names the following individuals as

defendants: USP Lee Warden Breckon, BOP Regional Director Angela Dunbar, and

BOP National Inmate Appeals Coordinator Ian Smith. He seeks millions of dollars

in damages. Attached to the Complaint are over 200 pages of exhibits without

explanations of any kind, including: a “Memorandum Attached to Claim # 1”; BOP

administrative grievance forms, responses, and appeals; letters to various federal

agencies; and a court order from years ago, denying Belfast’s request for correction

of his PSR. Compl. Attachs., ECF Nos. 1-1, 1-2. As I understand Belfast’s claims


                                          -2-
Case 7:20-cv-00235-JPJ-PMS Document 7 Filed 11/23/20 Page 3 of 6 Pageid#: 237




from this disjointed set of submissions, he asserts that the defendants violated his

First and Fifth Amendment rights by “their failure to properly investigate” Belfast’s

purported “new evidence” offered in a series of written prison grievances and

appeals, which allegedly proves that the Judgment and Commitment Order in his

criminal case violates federal law. Compl. Attach. 1, ECF No. 1-1.

      In essence, Belfast is seeking monetary damages for harm caused by the

defendants’ alleged shortcomings that have prevented the invalidation of his

confinement. Thus, the heart of his lawsuit attacks the validity of the criminal

judgment against him. He claims to have obtained documentation showing that the

“trial record is ‘void’” of evidence proving the court’s jurisdiction to convict him of

the charged offenses. See Compl. Attach. 3, ECF No. 1-2. As such, he contends,

“the judgment in its present form is invalid and is being illegally executed” by BOP

staff, which allegedly violates his constitutional rights and allows “fraudulent use

and or misappropriation of Congressional budgetary dollars.” Id. Belfast states that

he does not seek “immediate release,” but only whatever relief is required by federal

laws and treaties. Id. He declares: “Warning: Failure to investigate would be

fraudulent execution of [his] J&C” by the USP Lee staff. Id.

      The court must dismiss any action or claim filed by a prisoner against a

governmental entity or officer if the court determines the action or claim “(1) is

frivolous, malicious, or fails to state a claim upon which relief may be granted; or


                                          -3-
Case 7:20-cv-00235-JPJ-PMS Document 7 Filed 11/23/20 Page 4 of 6 Pageid#: 238




(2) seeks monetary relief from a defendant who is immune from such relief.” 28

U.S.C. § 1915A(b)(1), (2). An individual may bring a civil suit against a federal

officer for damages stemming from a constitutional violation. Bivens, 403 U.S. at

392. A Bivens claim is analogous to a claim brought against state officials under 42

U.S.C. § 1983, and therefore, caselaw involving § 1983 claims is applicable in

Bivens actions. See, e.g., Farmer v. Brennan, 511 U.S. 825, 839–47 (1994); Harlow

v. Fitzgerald, 457 U.S. 800, 814–820, n.30 (1982).

      As an initial matter, contrary to Belfast’s contentions, failure to respond to his

grievances or appeals in the manner he believed appropriate did not deprive him of

constitutionally protected rights. “[I]nmates have no constitutional entitlement or

due process interest in access to a grievance procedure. An inmate thus cannot bring

a § 1983 claim alleging denial of a specific grievance process.” See Booker v. S.C.

Dep’t of Corr., 855 F.3d 533, 541 (4th Cir. 2017). Consequently, Belfast has no §

1983 claim based on his conclusory allegation that the defendants’ answers to his

grievances and appeals were allegedly incomplete or nonresponsive, for which he is

entitled to monetary damages.

      More importantly, it is well established that a prisoner cannot use a civil rights

action to attack “the fact or duration of his confinement.” Wilkinson v. Dotson, 544

U.S. 74, 78 (2005). In other words, a Bivens claim for monetary damages or

equitable relief is not cognizable if it implies the invalidity of a criminal conviction.


                                           -4-
Case 7:20-cv-00235-JPJ-PMS Document 7 Filed 11/23/20 Page 5 of 6 Pageid#: 239




Heck v. Humphrey, 512 U.S. 477, 487 (1994); Poston v. Shappert, 222 F. App’x

301, 301 (4th Cir. 2007) (unpublished) (applying Heck rationale to bar claims for

damages under § 1983 and Bivens). Under the rule set forth in Heck, a prisoner

cannot use a civil rights action to obtain relief

      where success would necessarily imply the unlawfulness of a (not
      previously invalidated) conviction or sentence. . . . [A] prisoner’s [civil
      rights] action is barred (absent prior invalidation) — no matter the relief
      sought (damages or equitable relief), no matter the target of the
      prisoner’s suit (state conduct leading to conviction or internal prison
      proceedings) — if success in that action would necessarily demonstrate
      the invalidity of confinement or its duration.

Wilkinson, 544 U.S. at 81–82. In short, a Bivens action that essentially challenges

the validity of a criminal judgment is barred by Heck, absent a showing that the

underlying criminal judgment has already been invalidated by other means. Heck,

512 U.S. at 486–87 (prisoner may not bring civil rights claims regarding allegedly

unconstitutional convictions unless he “prove[s] that the conviction or sentence has

been reversed on direct appeal, expunged by executive order, declared invalid by a

state tribunal authorized to make such determination, or called into question by a

federal court's issuance of a writ of habeas corpus”).

      I conclude that Belfast’s claims against BOP officials fall squarely within the

category of civil rights claims barred by Heck. If Belfast could persuade a fact finder

that the evidence was insufficient to support his federal convictions, as he alleges in

this Bivens Complaint, a ruling in his favor would necessarily imply the invalidity


                                           -5-
Case 7:20-cv-00235-JPJ-PMS Document 7 Filed 11/23/20 Page 6 of 6 Pageid#: 240




of his federal convictions.    Certainly, Belfast presents no evidence that his

convictions for torture and related offenses have been invalidated or overturned.

Accordingly, I find that his Bivens claims that the defendants’ actions prevented him

from proving the faults of the prosecution against him are barred by Heck.

Therefore, I will summarily dismiss the entire civil action, pursuant to 28

U.S.C. §1915A(b)(1), as legally frivolous.

      A separate Final Order will be entered herewith.

                                               DATED: November 23, 2020

                                               /s/ JAMES P. JONES
                                               United States District Judge




                                         -6-
